  Case 5:19-cv-00047-VBF-PJW Document 37 Filed 06/29/20 Page 1 of 1 Page ID #:542

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL



 Case No.         ED CV 19-47-VBF (PJW)                                            Date      June 29, 2020
 Title     Yaski Romero v. R. Parker

 Present: The Honorable          Patrick J. Walsh, U.S. Magistrate Judge
                Erica Valencia                                  N/A                                  N/A
                Deputy Clerk                         Court Reporter / Recorder                     Tape No.
                Attorneys Present for Plaintiff:                      Attorneys Present for Defendants:
                             N/A                                                       N/A
 Proceedings:                 Order to Show Cause Why Case Should Not be Dismissed


         On March 12, 2020, the Court granted Defendant’s motion to dismiss the Complaint with leave to
amend. (Doc. No. 28.) The Court gave Plaintiff until April 12, 2020 to file a First Amended Complaint.
On April 8, Plaintiff requested an extension, which the Court granted, giving Plaintiff until May 13 to file
a First Amended Complaint. (Doc. Nos. 29, 30.) On May 4, Plaintiff submitted a request for the Court
to reconsider his earlier April 8 application for an extension of time, believing his request had been
denied. (Doc. No. 32.) On May 12, the Court explained this to Plaintiff and gave him until May 31 to
file a First Amended Complaint. (Doc. No. 33.) On May 14, Plaintiff asked for another extension,
requesting to file his application by June 13, 2020, which the Court granted. (Doc. Nos. 35, 36.) Despite
all of these continuances, Plaintiff has yet to file an amended complaint and is now two weeks late.

        Accordingly, by July 20, 2020, Plaintiff is ORDERED TO SHOW CAUSE why this action
should not be dismissed for failure to prosecute and/or comply with the Court’s previous orders. Plaintiff
is cautioned that failure to timely respond will be deemed consent to the dismissal of this action. In the
event Plaintiff wishes to voluntarily dismiss this action, he may complete and return the enclosed Notice
of Dismissal form by July 20, 2020.

      If Plaintiff files a First Amended Complaint by July 20, 2020, this Order to Show Cause will be
automatically discharged and Plaintiff will not need to file a separate response addressing it.


O:\PJW\ECF Ready\MO_OSC failure to prosecute.wpd

                                                                                                     :
                                                                Initials of Preparer   el




CV-90 (12/02)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
